The defendant was tried before the Police Justice of the City of Raleigh, on the following warrant:
"J. P. Stell, Chief of Police of the City of Raleigh, being duly sworn, says that he is informed and believes that, on or about 4 December, 1911, in the city of Raleigh, and in Raleigh Township, Wake County, William Hinton, alias `Son' Hinton, did unlawfully and *Page 524 
willfully resist, delay, and obstruct J. H. Wyatt and G. C. Dillehay, duly constituted public officers of the police for the city of Raleigh, in discharging and attempting to discharge a duty of their office, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State.
"You are hereby commanded to forwith apprehend the said William Hinton,alias `Son' Hinton, and bring him before his Honor, the Police Justice of the City of Raleigh, to answer the charge set forth in the above affidavit, and to be further dealt with according to law"; and upon conviction he appealed to the Superior Court of Wake County.
When the case was called for trial in the Superior Court, the (626) defendant moved for a bill of particulars, which the court denied, in the exercise of its discretion, and he excepted.
He also moved to quash the warrant, which was denied, and he excepted.
Also he moved in arrest of judgment, after a verdict of guilty was returned, and to the refusal of this motion excepted.
Judgment was rendered upon the verdict, and the defendant appealed.
The motion for a bill of particulars is addressed to the discretion of the court, and is not reviewable, unless there is a gross abuse of discretion. S. v. Dewey, 139 N.C. 556.
In this case there is not only no evidence of the abuse of the discretion vested in the judge, but there is no statement in the record tending to show that the defendant required any information, outside of the indictment, to enable him to make his defense.
There is nothing in S. v. Corbin, 157 N.C. 619, which interferes with the discretion of the judge, or is in conflict with the law declared in S.v. Dewey, supra.
The question under consideration in the Corbin case was a motion in arrest of judgment, the indictment following the words of the statute, and it was said: "If the defendant did not know which stream he was charged with polluting, or the means alleged to have been used, he could have obtained specific information by asking for a bill of particulars under section 3244 of the Revisal," which is no intimation that if the bill of particulars had been asked for it would not have been discretionary with the judge to grant or refuse it.
The motions to quash and in arrest of judgment rest on the same ground, the insufficiency of the warrant, and in determining them the *Page 525 
affidavit and order of arrest must be considered together (S. v. Yellowday,152 N.C. 793), and when so considered, the warrant follows substantially the words of the statute, which is sufficient. S. v. Harrison,145 N.C. 408; S. v. Leeper, 146 N.C. 655; S. v. (627)Corbin, 157 N.C. 619. There is
No error.